Citation Nr: 1516543	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee with bone island lateral femoral condyle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is currently with the RO in Indianapolis, Indiana.

In an April 1974 rating decision, the RO granted service connection for left knee with bone island lateral femoral condyle and awarded a rating of 10 percent, effective December 20, 1973, under Diagnostic Code (DC) 5257.  In the December 2008 rating decision, currently on appeal, the RO continued the rating of 10 percent for the left knee, but changed the Diagnostic Code under which it is rated, from 5257 to 5260.  As explained below, this change represented a non-substantive administrative correction not requiring observance of the procedures for severance of service connection.  Gifford v. Brown, 6 Vet. App. 269 (1994).

The Board also notes that the Veteran underwent arthroscopic surgery of his left knee in March 2009, at which time he was diagnosed with a medial meniscus tear, medial plica, and chondromalacia of the patella.  In February 2014, the RO denied service connection for these disabilities, based on a finding that they are not related to the service-connected left knee disability or otherwise connected to service.

In October 2010, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  The RO denied it in a July 2013 rating decision.  Then, in a February 2014 statement, the Veteran indicated that he no longer wanted to pursue the TDIU claim.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The weight of the evidence shows that the Veteran's service-connected left knee disability has manifested by pain and painful motion, but with flexion to greater than 45 degrees and extension to 0 degrees; with no ankylosis, impairment of tibia or fibula, or genu recurvatum; and that his lateral instability and meniscal impairment is not due to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in October 2008, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in November 2008 and February 2013 to determine the severity of the Veteran's left knee disability.  Additionally, the RO obtained addendum opinions in July 2013 and January 2014.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  As discussed below, separate ratings are allowed for the same knee under certain circumstances.

In this case, service connection for left knee with bone island lateral femoral condyle was established in an April 1974 rating decision, which awarded a 10 percent rating, effective December 20, 1973, under DC 5257.  The Veteran filed a claim of an increased rating for his left knee disability in September 2008.  In the December 2008 rating decision, currently on appeal, the RO continued the 10 percent rating for the left knee but changed the Diagnostic Code from 5257 to 5260.

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's left knee disability has been in effect for more than 10 years, and, thus, is protected under 38 U.S.C.A. § 1159.  The Board must first consider whether the change of diagnostic code was analogous to severance of a protected disability.

According to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§ 3.105(d) and 3.957.

It has consistently been found that the protection afforded under 38 U.S.C.A. § 1159 is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

In Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit noted that evaluating a disability under a different diagnostic code could implicate 38 U.S.C.A. § 1159 if doing so changes the situs of the disability.  However, in citing VAOPGCPREC 50-91 (Mar. 29, 1991), the Federal Circuit found that 38 U.S.C. § 1159 did not prohibit the VA from redesignating an existing service-connected disability rating to reflect accurately the actual situs of an injury or disability, provided the redesignation does not result in a severance of service connection for the disability.  See Read, 651 F.3d at 1302.  

Here, the Board finds that the RO's change of the diagnostic code pertaining to the evaluation of the Veteran's service-connected left knee disability does not sever service connection and, rather, more appropriately captures the nature of his disability.  As such, the change is proper and does not violate 38 U.S.C. § 1159.  

The Board now turns to whether the Veteran is entitled to a rating higher than 10 percent under 5260 or to separate ratings under all applicable diagnostic codes.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  Higher ratings of 20 to 30 percent are available for more limited degrees of flexion.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent under this code, extension must be limited to 10 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension.  38 C.F.R. § 4.71a, DC 5261. 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Separate ratings may be assigned for compensable limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004). 

Alternatively, where limitation of motion is not compensable under DC 5260 or 5621, a minimum compensable rating may be granted for arthritis under § 4.59, if it is productive of actually painful motion due to unstable or malaligned joints due to healed injury.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998). 

Further, whether or not arthritis is present, painful motion should be considered to determine whether a separate or higher rating is warranted under 38 C.F.R. § 4.59, which provides that the Rating Schedule is meant to allow for at least the minimum compensable rating for the joint to recognize actually painful, unstable or malaligned joints, due to healed injury.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381. 

Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Consideration of pain or other factors under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran filed his increased rating claim in September 2008.  Throughout the appeal period, he complained of left knee pain, stiffness, weakness, fatigability, lack of endurance, and intermittent feelings of giving way; pain is aggravated by activity such as standing and bending.  He denied any significant problems with swelling, redness, or warmth; and noted no locking of the left knee joint, episodes of dislocation or recurrent subluxation.  See VA examinations from November 2008, April 2009 VA, and February 2013; April 2008 VA treatment records.  

The November 2008 VA examination of the left knee shows tenderness along the medial and lateral margin of joint; no swelling, redness, or warmth; no ankylosis or deformities; no instability, but there was a positive patellar shrug test; mild to moderate crepitus noted with movement.  Range of motion was extension to 0 degree with no evidence of pain, and flexion to 140 degrees with pain noted at 120 degrees.  Repetitive motion did cause increased pain with fatigability, but range of motion remained essentially unchanged.

The February 2013 VA examination of the left knee shows no evidence or history of subluxation or dislocation; no evidence of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment; no indication of a meniscus (semilunar cartilage) condition.  The examiner noted that the Veteran had a meniscectomy in March 2009, with no residuals.  No arthritis or subluxation was documented.  The examiner noted a questionable joint effusion in an otherwise unremarkable nonweightbearing study of the left knee.  Range of motion testing showed that extension was to 0 degrees with no indication of pain, and flexion was to 135 degrees with pain at 135 degrees.  Repetitive motion did not affect range of motion.  

As stated above, the Veteran has already been assigned a minimum 10 percent rating for his left knee under 38 C.F.R. § 4.59.  Based on the foregoing, he is not entitled to a higher rating based on limitation of motion.  As stated above, even when considering any additional limitation of motion or functional impairment during flare-ups or after repetitive use, the evidence does not establish limitation of flexion of the left leg to 45 degrees or lower, or limitation of extension to 5 degrees or higher, as required for a 10 percent rating under DCs 5260 or 5261, respectively.  See 38 C.F.R. § 4.71a.  Nevertheless, the evidence does establish painful motion.  In such cases, 38 C.F.R. § 4.59 provides for at least the minimum compensable rating for the joint.  For the knee, the minimum compensable rating is 10 percent.

A separate rating is potentially available under DC 5257 (recurrent subluxation or lateral instability).  See 38 C.F.R. § 4.71a.  The February 2013 VA examination of the left knee shows slight anterior and posterior instability of 1+ (0-5 millimeters).  While this level of instability meets the criteria for a 10 percent rating under DC 5257, such rating is not warranted in this case because the evidence shows that the Veteran's left knee instability is not related to his service-connected disability.  Rather, in a January 2014 addendum opinion (in Virtual VA), a VA examiner opined that the instability is most likely due to his meniscus tear, which, as stated in the introduction, is not service-connected.  See February 2014 rating decision.

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment that is connected to the Veteran's service-connected left knee disability.  As stated above, the Veteran was diagnosed with medial meniscus tear.  This disability, however, is not related to the service-connected left knee disability, as determined in the February 2014 rating decision.  Accordingly, a rating based on dislocated meniscus or symptomatic removal of meniscus is not warranted.  Moreover, the Veteran's left knee manifestations are contemplated by currently assigned rating of 10 percent for painful motion, and the rating reinstated herein of 10 percent for instability under DC 5257.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  

In summary, a rating in excess of 10 percent based on painful or limited motion, or otherwise, is not warranted for any distinct period, with consideration of all potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The disability picture does not more nearly approximate the criteria for the next higher rating under any applicable code; therefore, the lower rating must be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are not warranted, as the Veteran's knee symptomatology has remained relatively stable, and any increases in severity were not sufficient for a separate or higher rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's knee disability are fully contemplated by the schedular rating criteria.  His complaints and manifestations of knee pain are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Id.  Moreover, insofar as the Veteran's disability interferes with his employment, such interference is contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 (schedular ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability).

The Veteran has stated that his left knee disability affects his capacity to work as a truck driver.  See November 2008 VA examination report.  As stated above, the Veteran filed a claim for a TDIU in October 2010.  This claim was denied by the RO in a July 2013 rating decision.  Thereafter, in a February 2014 statement, the Veteran stated that he no longer wanted to pursue his TDIU claim. 

In sum, the preponderance of the evidence is against any other separate or higher rating during the entire appeal period.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent for left knee with bone island lateral femoral condyle is denied.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


